Exhibit 10.15
THE ST. JOE COMPANY
DEFERRED CAPITAL ACCUMULATION PLAN
(As Amended and Restated Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I NAME, EFFECTIVE DATE AND PURPOSE     1  
 
           
1.1
  Name     1  
1.2
  Effective Date of Restatement     1  
1.3
  Purpose     1  
1.4
  History     1  
 
            ARTICLE II DEFINITIONS     1  
2.1
  “Account” or “Participant’s Account”     1  
2.2
  “Affiliated Employer”     2  
2.3
  “Annuity Starting Date”     2  
2.4
  “Beneficiary” or “Beneficiaries”     2  
2.5
  “Board of Directors”     2  
2.6
  “Change in Control”     2  
2.7
  “Code”     3  
2.8
  “Company”     3  
2.9
  “Compensation”     3  
2.10
  “Compensation Limit”     4  
2.11
  “Deferral Election Agreement”     4  
2.12
  “Effective Date of Restatement”     4  
2.13
  “Eligible Spouse”     4  
2.14
  “Employee”     4  
2.15
  “Employee Deferral”     4  
2.16
  “Employee Deferral Account”     4  
2.17
  “Employer”     5  
2.18
  “Employer Match”     5  
2.19
  “Employer Match Account”     5  
2.20
  “ERISA”     5  
2.21
  “Interest”     5  
2.22
  “Participant”     5  
2.23
  “Performance-Based Compensation”     5  
2.24
  “Plan”     5  
2.25
  “Plan Administrator”     6  
2.26
  “Plan Year”     6  
2.27
  “Prior Plan”     6  
2.28
  “Qualified Salary Deferral Plan”     6  
2.29
  “Separation from Service”     6  
2.30
  “Valuation Date”     6  
 
            ARTICLE III ELIGIBILITY AND PARTICIPATION     6  
3.1
  Eligibility     6  
3.2
  Notification     7  
3.3
  Date of Participation     7  

 



--------------------------------------------------------------------------------



 



              ARTICLE IV CREDITS TO ACCOUNTS AND VESTING IN ACCOUNTS     7  
4.1
  Deferral Election     7  
4.2
  Employee Deferrals     9  
4.3
  Employer Match     10  
4.4
  Vesting in Account     10  
4.5
  Termination for Unforeseeable Emergency and Hardship Withdrawals     10  
 
            ARTICLE V PARTICIPANT ACCOUNTS     11  
5.1
  Separate Account     11  
5.2
  Interest     11  
5.3
  Valuation of the Account     11  
5.4
  Participant Statement     11  
 
            ARTICLE VI PAYMENT OF VESTED ACCOUNTS     12  
6.1
  Timing of Payment     12  
 
            ARTICLE VII BENEFICIARY DESIGNATION FOR DEATH BENEFITS     14  
7.1
  Beneficiary Designation     14  
7.2
  Change in Beneficiary Designation     14  
7.3
  Lack of Beneficiary Designation or Surviving Beneficiary     14  
 
            ARTICLE VIII ADMINISTRATION OF THE PLAN     15  
8.1
  Responsibility of the Plan Administrator     15  
8.2
  Powers and Duties of Plan Administrator     15  
8.3
  Expenses of the Plan Administrator and Plan Costs     16  
8.4
  Selection of Plan Professional Counselors     16  
8.5
  Records of the Plan Administrator     16  
8.6
  Plan Administrator’s Right to Administer and Interpret the Plan     16  
8.7
  Claims Procedure     16  
8.8
  Indemnity of the Plan Administrator     17  
 
            ARTICLE IX AMENDMENT AND TERMINATION     17  
9.1
  Amendment     17  
9.2
  Termination     18  
 
            ARTICLE X MISCELLANEOUS     18  
10.1
  Unsecured Creditor     18  
10.2
  Unfunded Plan     18  
10.3
  Non-Assignability     19  
10.4
  Not a Contract of Employment     19  
10.5
  Source of Plan Benefits     19  
10.6
  Binding Agreement     19  
10.7
  Invalidity of Certain Provisions     19  
10.8
  Incapacity     20  
10.9
  Masculine, Feminine, Singular and Plural     20  

 



--------------------------------------------------------------------------------



 



             
10.10
  Taxes     20  
10.11
  Governing Law     20  

 



--------------------------------------------------------------------------------



 



ARTICLE I
NAME, EFFECTIVE DATE AND PURPOSE

1.1   Name       The name of the Plan is “The St. Joe Company Deferred Capital
Accumulation Plan,” hereinafter referred to as the “Plan.”   1.2   Effective
Date of Restatement       The effective date of this amended and restated Plan
is December 31, 2008.   1.3   Purpose       The purpose of the Plan is to
provide supplemental deferred compensation benefits to certain selected
management and highly compensated employees of the Employer. The Plan is not
intended to be a tax-qualified retirement plan under Section 401(a) of the
Internal Revenue Code of 1986, as amended. The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees.   1.4   History       The Plan was originally part of The St. Joe
Company Supplemental Executive Retirement Plan (“Prior Plan”), which was
established effective January 1, 1998. Effective as of January 1, 2000, the
Company established this separate Plan and transferred to it certain benefit
liabilities previously accrued under Article IV and Article V of the Prior Plan.
The Plan is a continuation of the Prior Plan with respect to such benefit
liabilities. Such benefit liabilities shall be held, administered and paid in
accordance with the terms of this Plan, as hereinafter amended and in effect.

ARTICLE II
DEFINITIONS

2.1   “Account” or “Participant’s Account”       Means the notional account
maintained by the Plan Administrator pursuant to Section 5.1 which shall be
credited with Employee Deferrals and the Employer Match, as adjusted for
Interest and any distributions.

1



--------------------------------------------------------------------------------



 



2.2   “Affiliated Employer”       Means a corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Company;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o), but only for the period
during which such other entity is affiliated with the Company under Code Section
(b), (c), (m) or (o).   2.3   “Annuity Starting Date”       Means the date as of
which a distribution to a Participant or Beneficiary is made.   2.4  
“Beneficiary” or “Beneficiaries”       Means the person or persons who will
receive benefits under the Plan after the Participant’s death as determined
under Article VII.   2.5   “Board of Directors”       Means the Board of
Directors of the Company, or its delegee, as constituted from time to time.  
2.6   “Change in Control”       Means:

  (a)   During any single transaction, or in a series of transactions over a
twelve month period, 35% or more of the outstanding voting stock of the Company
is acquired by any person or group; or     (b)   Stockholders of the Company
replace, during any twelve month period, the Board of Directors, and the newly
appointed Directors are not endorsed by a majority of the then sitting Board of
Directors.     (c)   The Company is a party to a merger or similar transaction,
as a result of which, a person of group acquires ownership or more that 50% of
the total fair market value or total voting power of the stock of the Company.

    A transaction shall not constitute a Change in Control if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

2



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing to the contrary, a transaction or series of
transactions that does not constitute a change in ownership, change in effective
control or change in the ownership of a substantial portion of the assets of the
Company, each as defined in Section 1.409A-3(i)(5) of the U.S. Treasury
Regulations (as amended from time to time), shall not constitute a Change in
Control for purposes of the Plan.   2.7   “Code”       Means the Internal
Revenue Code of 1986, as amended from time to time. Any reference to the Code
shall include any regulation and formal guidance issued thereunder.   2.8  
“Company”       Means The St. Joe Company and any successor thereto.   2.9  
“Compensation”       Means the gross base salary, commissions, and bonuses which
are reported on IRS Form W-2; provided, however, regardless of when such
remuneration was earned, “Compensation” does not include:

  (a)   any amounts processed within pay periods which end 31 days or more after
termination of employment,     (b)   sign-on and new hire referral bonuses,    
(c)   commissions on sale of own residence,     (d)   severance pay,     (e)  
payments made after the death of the Employee,     (f)   recoverable draws,    
(g)   distributions from any qualified or nonqualified retirement plan, and    
(h)   gratuities and tips.

    The Employer’s classification of income and its determination as to the date
paid for purposes of this paragraph shall be conclusive and binding on
Participants. As used herein, the term “gross base salary” includes overtime and
certain wage replacement payments such as PTO, holiday, bereavement, jury duty,
disaster pay, volunteer pay, and military duty (in no event less than the amount
required by Code Section 414(u)); elective deferrals under Code
Section 402(g)(3); amounts contributed or deferred under Code Section 125; and
effective January 1, 2001, elective amounts that are not includible in the gross
income of the Participant by reason of Code Section 132(f)(4).

3



--------------------------------------------------------------------------------



 



2.10   “Compensation Limit”       Means the limit under Code Section 401(a)(17)
applicable to the Plan Year, as adjusted under Code Section 401(a)(17)(B).  
2.11   “Deferral Election Agreement”       Means the form provided by the Plan
Administrator on which the eligible Employee or Participant may elect to defer a
percentage of his Compensation and elect the timing and form of distribution of
his Account pursuant to Section 4.1.   2.12   “Effective Date of Restatement”  
    Means December 31, 2008, the effective date of this amended and restated
Plan. The Plan was originally effective January 1, 1998.   2.13   “Eligible
Spouse”       Means the Participant’s surviving legal spouse who is legally
married to the Participant on the date of death of the Participant.   2.14  
“Employee”       Means a person who is a common law employee of an Employer for
federal income tax purposes. In no event shall the following persons be
considered to be “Employees” for purposes of the Plan:

  (a)   Individuals having the status of an independent contractor; and     (b)
  Persons who are leased employees within the meaning of Section 414(n) of the
Code.

2.15   “Employee Deferral”       Means the credits made on behalf of a
Participant under the Plan pursuant to the Participant’s Deferral Election
Agreement.   2.16   “Employee Deferral Account”       Means the subaccount
maintained on behalf of a Participant which shall be comprised of Employee
Deferrals made on behalf of the Participant, as adjusted for Interest and
applicable distributions.

4



--------------------------------------------------------------------------------



 



2.17   “Employer”       Means the Company and any other Affiliated Employer
which has adopted this Plan with the approval of the Plan Administrator.   2.18
  “Employer Match”       Means the credits made on behalf of a Participant
pursuant to Section 4.3.   2.19   “Employer Match Account”       Means the
subaccount maintained on behalf of a Participant which shall be comprised of the
Employer Match made on behalf of a Participant, as adjusted for Interest and
applicable distributions.   2.20   “ERISA”       Means the Employee Retirement
Income Security Act of 1974, as amended from time to time. Any reference to
ERISA shall include any regulations and formal guidance issued thereunder.  
2.21   “Interest”       Means a credit made to a Participant’s Account pursuant
to Section 5.2.   2.22   “Participant”       Means an Employee to whom or with
respect to whom a benefit is payable under the Plan.   2.23   “Performance-Based
Compensation”       Means bonus compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of organizational or
individual performance criteria that (i) are established in writing by no later
than 90 days after the commencement of the period of service to which the
criteria relate (the performance period), provided the outcome is substantially
uncertain at the time the criteria are established, and (ii) relate to a
performance period of at least twelve consecutive months, and which otherwise
satisfies the definition of “performance-based compensation” as defined in
Section 1.409A-1(e) of the U.S. Treasury Regulations (as amended from time to
time).   2.24   “Plan”       Means The St. Joe Company Deferred Capital
Accumulation Plan as herein set forth and as it may hereafter be amended from
time to time.

5



--------------------------------------------------------------------------------



 



2.25   “Plan Administrator”       Means the Plan Administrator appointed
pursuant to Section 8.1 of the Plan.   2.26   “Plan Year”       Means the
calendar year.   2.27   “Prior Plan”       Means the St. Joe Corporation
Supplemental Executive Retirement Plan, as amended and in effect immediately
prior to January 1, 2000.   2.28   “Qualified Salary Deferral Plan”       Means
The St. Joe Company 401(k) Plan, as amended from time to time.   2.29  
“Separation from Service”       Means an Employee’s termination of employment
(as defined in Section 1.409A-1(h) of the U.S. Treasury Regulations (as amended
from time to time), applying the default terms thereof) on account of death,
retirement or any other reason, from his or her Employer and all persons that
would be treated as a single employer with his or her Employer under the rules
of Code sections 414(b) and (c), but substituting references to “at least 50%”
for “at least 80%” each place it is used in Code sections 1563(a)(1), (2) or
(3) or Section 1.415(c)-2 of the U.S. Treasury Regulations (as amended from time
to time).   2.30   “Valuation Date”       Means the last day of each calendar
quarter. The Plan Administrator may establish more frequent Valuation Dates in
its discretion.

Any headings used herein are included for ease of reference only, and are not to
be construed so as to alter the terms hereof.
ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.1   Eligibility

  (a)   An Employee of the Employer shall be eligible to participate in the Plan
if:

  (1)   Such Employee is a member of a select group of management or highly
compensated employees under Sections 201, 301 and 401 of ERISA;

6



--------------------------------------------------------------------------------



 



  (2)   Such Employee’s Compensation exceeds or is expected to exceed the
Compensation Limit;     (3)   Such Employee is eligible to participate in the
Qualified Salary Deferral Plan; and     (4)   Such Employee is selected by the
Plan Administrator to participate in this Plan.

  (b)   The Plan Administrator may make such projections or estimates as it
deems desirable in applying the eligibility requirements, and its determination
shall be conclusive. In the event that it is determined that a Participant has
failed to meet the eligibility requirements for participation with respect to a
Plan Year, such Participant shall continue to participate in the Plan and make
Employee Deferrals and receive Interest, but shall not be entitled to Employee
Matches for such Plan Year.

3.2   Notification       The Plan Administrator shall notify in writing each
Employee whom it has determined is eligible to participate in the Plan and shall
explain the rights, privileges and duties of a Participant in the Plan. The Plan
Administrator shall provide to each eligible Employee the forms necessary for
the eligible Employee to make the elections provided for in the Plan.   3.3  
Date of Participation       An Employee who is eligible to participate as of the
Effective Date of Restatement shall be or become a Participant as of January 1,
2009. Each other Employee who becomes eligible to participate in the Plan shall
become a Participant on the applicable date provided in Section 4.1 below. An
eligible Employee must complete a Deferral Election Agreement to participate in
the Plan for any Plan Year.

ARTICLE IV
CREDITS TO ACCOUNTS AND VESTING IN ACCOUNTS

4.1   Deferral Election

  (a)   General. In order to reduce Compensation and make corresponding Employee
Deferrals in any Plan Year, an eligible Employee or Participant must properly
complete and file a Deferral Election Agreement with the Plan Administrator
prior to the first day of such Plan Year, or such earlier date as may be
established by the Plan Administrator. A timely filed Deferral Election
Agreement shall apply to Compensation for services performed during the Plan
Year to which it relates. Notwithstanding the preceding sentence, Compensation
payable after the last day of a Plan Year solely for services performed during
the final payroll period

7



--------------------------------------------------------------------------------



 



      containing the last day of the Plan Year under the Employer’s normal
payroll procedures shall be treated as Compensation for services performed
during the subsequent Plan Year in which the payment is made, in accordance with
Section 1.409A-2((a)(13) of the U.S. Treasury Regulations (as amended from time
to time).     (b)   Performance-Based Election. Notwithstanding subsection
(a) above to the contrary, a Deferral Election Agreement with respect to Bonus
Compensation that qualifies as Performance-Based Compensation may be filed prior
to the date which is six months prior to the end of the applicable performance
period, or such earlier date as may be established by the Plan Administrator,
provided that both (i) the eligible Employee or Participant has performed
services continuously from the later of the beginning of the applicable
performance period or the date the performance criteria were established through
the date the Deferral Election Agreement is filed; and (ii) the amount of the
Bonus Compensation is not readily ascertainable as defined in Section
1.409A-2(a)(8) of the U.S. Treasury Regulations (as amended from time to time)
on or before the date the Deferral Election Agreement is filed.     (c)  
Initial Eligibility Election. Notwithstanding subsections (a) or (b) above to
the contrary, any Employee who first becomes eligible to participate in the Plan
(including, for this purpose, any other similar, account-based plan sponsored by
his or her Employer, and all persons that would be treated as a single employer
with his or her Employer under the rules of Code sections 414(b) and (c), that
is required to be aggregated with the Plan under Section 1.409A-1(c)(2) of the
Treasury Regulations) subsequent to the beginning of a Plan Year may elect to
make Employee Deferrals under the Plan with respect to Compensation earned for
services performed during the remainder of such Plan Year by filing a Deferral
Election Agreement with the Plan Administrator. Such election must be filed by
no later than thirty (30) days after the date on which such Employee first
becomes eligible to participate, or such earlier date as may be established by
the Plan Administrator, and shall only apply with respect to Compensation earned
for services performed subsequent to the date of such election.         If an
eligible Employee who previously participated in the Plan has a Separation from
Service or otherwise ceases to be eligible to participate in the Plan and then
again becomes eligible to participate in the Plan during a subsequent Plan Year,
the Employee shall be eligible to submit a deferral election for that Plan Year
in accordance with the paragraph above only if he or she (i) has been paid all
amounts previously deferred under the Plan (including, for purposes of this
subclause (i) and subclause (ii) below, any other plan that is required to be
aggregated with the Plan under Section 1.409A-1(c)(2) of the Treasury
Regulations), and on or before the date of the last payment, was not eligible to
continue (or to elect to continue) to participate in the Plan for periods after
the last payment, or (ii) has not been eligible to participate in the Plan
(other than the accrual of earnings) at any time during the 24-month period
ending on the date he or she again becomes eligible to participate in the Plan.
An Employee who again becomes eligible to participate in the Plan but who is not
eligible to or who elects not to submit a deferral election

8



--------------------------------------------------------------------------------



 



      pursuant to this paragraph may nevertheless elect to submit a deferral
election for any subsequent Plan Year in accordance with subsections 2(a) and
(b) above.     (d)   Annual and Special Elections. On the Deferral Election
Agreement, the eligible Employee shall:

  (i)   Annual Election. Authorize or not authorize Employee Deferrals pursuant
to Section 4.2. If an eligible Employee or Participant fails to file a Deferral
Election Agreement, such Employee or Participant shall be deemed to have elected
not to make Employee Deferrals. If Employee Deferrals are not authorized, no
Employer Match shall be made on behalf of such eligible Employee or Participant.
    (ii)   Special Elections. Make a Change in Control election. Before an
eligible Employee’s first Plan Year of participation or on or before the date an
eligible Employee files an initial eligibility election pursuant to
Section 4.1(c), he may irrevocably elect to receive a distribution of his
Account upon a Change in Control as described in Section 6.1(c). If the eligible
Employee or Participant fails to timely make such an election, he shall be
deemed to have irrevocably elected not to receive a distribution upon Change in
Control.

  (e)   Deferral Election Irrevocable. A Deferral Election Agreement, or any
deemed election, shall remain in effect for the entire Plan Year to which it
relates. No changes may be made during the Plan Year.

4.2   Employee Deferrals

    Pursuant to Section 4.1, a Participant or eligible Employee may elect to
reduce his Compensation and make the following corresponding Employee Deferrals:

  (a)   Compensation Other Than Bonus Compensation. A minimum amount of 1% and a
maximum amount of 50% of Compensation (in whole percentages) exclusive of such
Participant’s Bonus Compensation.

  (b)   Bonus Compensation. A minimum amount of 1% and a maximum amount of 75%
(in whole percentages) of such Participant’s Bonus Compensation. “Bonus
Compensation” means the annual cash bonus, if any, payable to the Participant
under the Company’s Annual Incentive Plan for services performed during the Plan
Year to which the Deferral Election Agreement relates. Bonus Compensation does
not include any other types of “bonuses” paid by the Company, including without
limitation sign-on bonuses.

    All Employee Deferrals shall be credited to the Participant’s Employee
Deferral Account as of the last day of the payroll period in which the Employee
Deferrals would have been paid to the Participant had they not been deferred
pursuant to the Deferral Election Agreement.

9



--------------------------------------------------------------------------------



 



4.3   Employer Match       An Employer Match shall be credited to the Employer
Match Account of each Participant in accordance with this Section 4.3. The
Employer Match shall be made at the rate of twenty-five percent (25%) of the
Participant’s Employee Deferrals made with respect to Compensation in excess of
the Compensation Limit; provided, however, that in determining the Employer
Match to be allocated to a Participant, Employee Deferrals in excess of six
percent (6%) of Compensation in excess of the Compensation Limit shall be
disregarded. No Employer Match shall be credited to the Employer Match Account
of a Participant with respect to Employee Deferrals made with respect to
Compensation below the Compensation Limit.       The Employer Match shall be
credited to a Participant’s Employer Match Account as of the last day of each
corresponding payroll period; provided, however, that no Employer Match shall be
credited until the Participant’s year-to-date Compensation exceeds the
Compensation Limit. For purposes of computing the Employer Match, the
Participant’s Employee Deferrals for the Plan Year shall be divided by the
Participant’s year-to-date Compensation in excess of the Compensation Limit. The
resulting amount shall be the Participant’s Employee Deferrals on pay in excess
of the Compensation Limit and shall be used to calculate the Employer Match in
accordance with the foregoing.   4.4   Vesting in Account       A Participant
shall always be one hundred percent (100%) vested in his Account.   4.5  
Termination for Unforeseeable Emergency and Hardship Withdrawals       The
preceding Sections of this Article IV notwithstanding, the Deferral Election
Agreement of a Participant who takes an Unforeseeable Emergency withdrawal (as
defined in Section 6.1(f)) or a hardship withdrawal (as defined in Code
Section 401(k)(2)(B)(i)(IV)) from the Qualified Salary Deferral Plan or any
other qualified plan maintained by the Employer or an Affiliated Employer shall
automatically be terminated as of the date such Unforeseeable Emergency
withdrawal or hardship withdrawal is distributed. Such a Participant may not
make Employee Deferrals or receive corresponding Employer Matches under this
Plan for the remainder of that Plan Year or the immediately following Plan Year
if the 6 month suspension period (or such longer time as required by law) for
deferrals under the Qualified Salary Deferral Plan following the receipt of the
hardship withdrawal extends into such following Plan Year. Any later deferral
election by such Participant, if eligible, shall be made in accordance with the
requirements of Section 4.1.

10



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANT ACCOUNTS

5.1   Separate Account       The Plan Administrator shall maintain separate
accounts for each Participant in order to reflect his interest in the Plan. Each
Participant’s Account shall be comprised of his Employee Deferral Account and
his Employer Match Account.   5.2   Interest       A Participant’s Account shall
be credited with interest at the rate determined by the Company’s Board of
Directors for a given Plan Year (hereinafter the “Annual Yield”). Such Annual
Yield shall be credited in the following manner:

  (a)   Employee Deferrals and the Employer Match made on behalf of a
Participant during the Plan Year of reference shall be credited with the Annual
Yield for such Plan Year based on the assumption that the Annual Yield will be
earned proportionally throughout the Plan Year.

  (b)   The Participant’s Account balance as of the first day of the Plan Year
shall be credited with the Annual Yield for the entire Plan Year.

    For Plan Years beginning prior to January 1, 2000, the Annual Yield shall be
determined in accordance with the terms of the Prior Plan.

5.3   Valuation of the Account       As of each Valuation Date, the Plan
Administrator shall adjust the previous Account balance for Employee Deferrals,
Employer Match, Interest and distributions. Upon complete distribution of a
Participant’s Account, the Participant’s Account shall be cancelled.   5.4  
Participant Statement       The Plan Administrator may, in its sole discretion
and at such times as it shall determine, provide the Participant with a
statement of the value of his Account.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF VESTED ACCOUNTS

6.1   Timing of Payment

    A Participant’s Account will be automatically paid to him (or if the
Participant has died, his Beneficiary) as of the earliest of the following (or
as soon as administratively possible but in any event within 90 days
thereafter):

  (a)   Separation from Service

      Except in the case of a Participant who began receiving a distribution of
his Account in installments beginning in the 2005 Plan Year or earlier, if a
Participant has a Separation from Service for any reason other than death, such
Participant’s Account shall be paid to him by the Employer in a single lump sum.
Payment of such benefits shall be made on or as soon as administratively
practicable (but in any event within 90 days) after the date which is six
(6) months following such Separation from Service. The amount of any lump sum
distribution shall equal the value of the Participant’s Account as of the
immediately preceding Valuation Date.

      A Participant who began receiving a distribution of his Account in
installments beginning in the 2005 Plan Year or earlier shall continue to have
his Account distributed to him under the applicable installment schedule, as
previously provided in the Plan.

  (b)   Death

  (1)   If a Participant dies while in service, the Participant’s Beneficiary
shall be entitled to a death benefit payable as a lump sum amount equal to the
Participant’s vested Account. Such death benefit shall be paid to the
Participant’s Beneficiary on or as soon as administratively practicable (but in
any event within 90 days) after the date of the Participant’s death and shall be
equal to the value of the Participant’s Account as of the Valuation Date
immediately preceding such payment date.

  (2)   If the Participant dies following his termination of service and before
receiving all benefits payable to him under the Plan, the balance of the
Participant’s vested Account shall be paid by the Employer to the Participant’s
Beneficiary in a lump sum amount. Such death benefit shall be paid to the
Participant’s Beneficiary on or as soon as administratively practicable (but in
any event within 90 days) after the date of the Participant’s death and shall be
equal to the undistributed value of the

12



--------------------------------------------------------------------------------



 



      Participant’s Account as of the Valuation Date immediately preceding such
payment date.

  (c)   Change in Control

      In the event that a Change in Control occurs with respect to the Company,
if a Participant has timely elected pursuant to Section 4.1(d)(ii) to receive a
distribution upon a Change in Control, his Account shall be paid to him by the
Employer in a lump sum. Payment of such benefit shall be on the first day of the
calendar month immediately following the Change in Control, with the amount of
such distribution equal the value of the Participant’s Account as of the
Valuation Date immediately preceding such payment date.

  (d)   Disability

      In the event of a Participant’s Disability, the Participant’s Account
shall be paid to him by the Employer in a lump sum. Payment of such benefit
shall be made as soon as administratively possible (but in any event within
90 days) after the date on which the Participant’s is deemed to have experienced
a Disability, and the amount of such distribution shall equal the value of the
Participant’s Account as of the Valuation Date immediately preceding such
payment date.

      Disability means (i) the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the
Participant’s receipt, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, of income replacement
benefits for a period of not less than 3 months under a disability plan covering
employees of the Participant’s Employer. The Plan Administrator shall determine
whether a Participant is disabled for this purpose in its sole discretion,
provided that a Participant will be deemed disabled if determined to be totally
and permanently disabled by the Social Security Administration.

  (e)   Unforeseeable Emergency

      If a Participant experiences an Unforeseeable Emergency, the Participant
may request a distribution of all or any portion of his or her entire Account
balance in an amount necessary in the Plan Administrator’s judgment to satisfy
the emergency need (including any amounts necessary to pay any federal, state,
local or foreign taxes or penalties reasonably anticipated to result from such
distribution). Whether an Unforeseeable Emergency has occurred will be
determined solely by the Plan Administrator, which has the complete and
exclusive discretion and authority to make such determination. Distributions in
the event of an Unforeseeable Emergency may be made by and with the approval of
the Plan Administrator, upon written request submitted by the Participant.

13



--------------------------------------------------------------------------------



 



      An Unforeseeable Emergency is defined as a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s designated beneficiary, or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B) thereof), loss of the Participant’s
property due to casualty, or other similar or extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each situation, but, in any event, any distribution under this
Section shall not exceed the amount required by the Participant to resolve the
hardship after: (i) reimbursement or compensation through insurance or
otherwise; (ii) obtaining liquidation of the Participant’s assets, to the extent
such liquidation would not itself cause a severe financial hardship; and
(iii) termination of the Participant’s deferral election under the Plan as
provided in Section 4.5 above.

ARTICLE VII
BENEFICIARY DESIGNATION FOR DEATH BENEFITS

7.1   Beneficiary Designation       Each Participant shall designate a person or
persons or a trust to be his Beneficiary or Beneficiaries to whom his Account
under this Plan shall be paid to in event of the Participant’s death prior to
the complete distribution of such Account under the Plan. A beneficiary
designation can only be made on the form provided by the Plan Administrator for
such purpose and shall only be effective when filed with the Plan Administrator
during the Participant’s lifetime.   7.2   Change in Beneficiary Designation    
  Any beneficiary designation may be changed by the Participant without the
consent of any designated Beneficiary by filing a new beneficiary designation
with the Plan Administrator. The filing of a new beneficiary designation
election will cancel the previous beneficiary designation. However, any
beneficiary designation shall remain in effect until a new beneficiary
designation election is made in accordance with the foregoing.   7.3   Lack of
Beneficiary Designation or Surviving Beneficiary       If a Participant has not
designated a Beneficiary under this Plan or there is no surviving Beneficiary
under this Plan, the Beneficiary shall be the same as designated by the
Participant under the Qualified Salary Deferral Plan. If a Beneficiary has not
been designated under the Plan or the Qualified Salary Deferral Plan, or if no
designated Beneficiary is surviving, distribution shall be made to the
Participant’s Eligible Spouse, and if there is no Eligible Spouse in equal
shares to any surviving children of the

14



--------------------------------------------------------------------------------



 



    Participant. In the event none of the above-named individuals survives the
Participant, distribution shall be made in a lump sum to the Participant’s
estate.

ARTICLE VIII
ADMINISTRATION OF THE PLAN

8.1   Responsibility of the Plan Administrator       Except for the functions
reserved to the Company, an Employer, or the Board of Directors, the Plan
Administrator shall be responsible for the general operation and administration
of the Plan and for carrying out the provisions hereof. The Compensation
Committee of the Board of Directors has the authority to appoint, remove or
replace the Plan Administrator. In the absence of a specific appointment, the
Company shall be the Plan Administrator.   8.2   Powers and Duties of Plan
Administrator       The Plan Administrator, subject to the limitations herein
contained and to such other restrictions as the Board of Directors may make,
shall have the power and the duty to take all action and to make all decisions
necessary or proper to carry out the provisions of Plan. The determination of
the Plan Administrator as to any question involving the general administration
and interpretation of the Plan shall be final, conclusive and binding. Any
discretionary actions to be taken under the Plan by the Plan Administrator with
respect to the classification of Employees, Participants, Beneficiaries,
contributions, or benefits shall be uniform in their nature and applicable to
all persons similarly situated. Without limiting the generality of the
foregoing, the Plan Administrator shall have the following powers and duties:

  (a)   To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition of receiving
any benefits under the Plan;     (b)   To make and enforce such rules and
regulations and prescribe the use of such forms as it shall deem necessary for
the efficient administration of the Plan;     (c)   To interpret the Plan, and
to resolve ambiguities, inconsistencies and omissions, which findings shall be
binding, final and conclusive;     (d)   To decide on questions concerning the
Plan and the eligibility of any Employee to participate in the Plan, in
accordance with the provisions of the Plan;     (e)   To determine the amount of
benefits which shall be payable to any person in accordance with the provisions
of the Plan. The Plan Administrator may require claims for benefits to be filed
in writing, on such forms and containing such information as the Plan
Administrator may deem necessary. Adequate notice shall be provided in writing
to any Participant or Beneficiary whose claim for benefits under the Plan has
been wholly or partially denied. The Plan’s claims review

15



--------------------------------------------------------------------------------



 



      procedure is more particularly described in Section 8.7. Notice of denial
of a claim shall be written in a manner calculated to be understood by the
Participant or his Beneficiary and shall afford reasonable opportunity to the
Participant or his Beneficiary whose claim for benefits has been denied for a
full and fair review of the decision denying the claim;     (f)   To allocate
any such powers and duties to or among individual members of any administrative
committee serving as the Plan Administrator; and     (g)   To designate persons
other than the Plan Administrator to carry out any duty or power which would
otherwise be a responsibility of the Plan Administrator, under the terms of the
Plan.

8.3   Expenses of the Plan Administrator and Plan Costs

    The expenses of administering the Plan, including the printing of literature
and forms related thereto, the disbursement of benefits thereunder, and the
compensation of administrative organizations, agents, consultants, actuaries,
legal counsel, or other professional counselor, shall be paid by the Employer.  
8.4   Selection of Plan Professional Counselors       The Plan Administrator may
employ legal counsel, a qualified public accountant, consultant, actuary and
such clerical and other accounting services as it may require in carrying out
the provisions of the Plan or in complying with requirements imposed by ERISA
and the Code.   8.5   Records of the Plan Administrator       The Plan
Administrator shall keep a record of all its proceedings, which shall be open to
inspection by the Employer.   8.6   Plan Administrator’s Right to Administer and
Interpret the Plan       The Plan Administrator shall have the absolute power,
discretion, and authority to administer and interpret the Plan and to adopt such
rules and regulations as in the opinion of the Plan Administrator are necessary
or advisable to implement, administer, and interpret the Plan, or to transact
its business. Any decision by the Plan Administrator or interpretation of the
Plan by the Plan Administrator shall be given the fullest deference permitted by
law. Such rules and regulations as are adopted by the Plan Administrator shall
be binding upon any persons having an interest in or under the Plan.   8.7  
Claims Procedure       A claim for benefits under the Plan must be made to the
Plan Administrator in writing. The Plan Administrator shall provide adequate
notice electronically or in writing to any Participant or Beneficiary whose
claim for benefits under the Plan has been denied, setting forth the specific
reasons for such denial, written in a manner calculated to be understood

16



--------------------------------------------------------------------------------



 



    by the Participant or Beneficiary. Such notice shall be provided within a
reasonable period of time, but not later than ninety (90) days after receipt of
the claim by the Plan unless the Plan Administrator determines that special
circumstances require additional time, in which case written notice indicating
the special circumstances and expected determination date shall be furnished to
the claimant prior to the termination of the initial 90-day period, but in no
event shall such extension exceed 90 days from the end of the initial period. If
a claim is denied, in whole or in part, the Plan Administrator shall send
electronically or in writing the claimant a notice of denial explaining the
reasons for denial of the claim. A claimant whose claim has been denied, or his
authorized representative, may request a review of the denial, but such a
request must be sent electronically or in writing, and must be submitted to the
Plan Administrator within sixty (60) days after the claimant’s receipt of the
notice of denial. The review of a claim which has been denied shall be made by
the Plan Administrator within sixty (60) days of the receipt of the request for
review, unless the Plan Administrator determines that special circumstances
require additional time, in which case a decision shall be rendered not later
than one hundred twenty (120) days after receipt of the request for review. The
decision on the review shall be sent electronically or in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific reference to the pertinent Plan
provisions on which the decision is based. If a claim is denied on appeal by the
Plan Administrator, the claimant may appeal such denial to the Compensation
Committee of the Board of Directors by filing a written or electronic request
for review with the Compensation Committee within sixty (60) days after the
claimant’s receipt of the notice of denial. The Compensation Committee shall
render a decision on the appeal, electronically or in writing, within one
hundred twenty (120) days after receipt of the request for review. The Plan
Administrator and Compensation Committee of the Board of Directors shall have
absolute authority and discretion to adjudicate claims under this Section and
any such adjudication shall be given the fullest deference permitted by law.  
8.8   Indemnity of the Plan Administrator       The Employer shall indemnify and
hold harmless the Plan Administrator against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.

ARTICLE IX
AMENDMENT AND TERMINATION

9.1   Amendment       The Company, although it intends the Plan to be permanent,
reserves the right to amend the Plan at any time. However, no amendment shall
have the effect of reducing the amount of the benefit which has accrued to a
Participant as of the amendment date. Furthermore, no amendment shall cause a
forfeiture of the benefit accrued as of the

17



--------------------------------------------------------------------------------



 



    amendment date or make the vesting provisions of the Plan more restrictive
with regard to such benefit. Any such amendment shall be made pursuant to a
resolution of the Board of Directors.   9.2   Termination       The Company
reserves the right to terminate the Plan at any time. However, no termination
shall have the effect of reducing the amount of the benefit which has accrued to
a Participant as of the termination date. The Plan may only be terminated by
resolution of the Board of Directors. Upon such termination, a Participant shall
remain vested in the benefit which has accrued to him or her under the Plan as
of the date of such termination, but no further benefits, other than Interest,
shall accrue after the date of termination. After termination of the Plan, each
Participant’s Account shall be held and disbursed in accordance with the
otherwise applicable terms of the Plan, unless the Board of Directors authorizes
an earlier distribution in accordance with the requirements of
Section 1.409A-3(j)(4)(ix) of the U.S. Treasury Regulations.

ARTICLE X
MISCELLANEOUS

10.1   Unsecured Creditor       Participants and their Beneficiaries under this
Plan shall have solely those rights of unsecured creditors of the Employer.
Except to the extent otherwise provided in any trust established by the Employer
to pay Plan benefits, as described in Section 10.2, any and all assets of the
Employer shall not be deemed to be held in trust for any Participant or his
Beneficiary, nor shall any assets be considered security for the performance of
obligations of the Employer and said assets shall at all times remain unpledged,
unrestricted general assets of the Employer. The Employer’s obligation under the
Plan shall be an unsecured and unfunded promise to pay benefits at a future
date.   10.2   Unfunded Plan       The Employer may contribute assets to a trust
fund in order to pay some or all benefits to Participants and their
Beneficiaries. However, no funds or assets shall be segregated or physically set
aside with respect to the Employer’s obligations under the Plan in a manner
which would cause the Plan to be “funded” for purposes of ERISA and/or the
Internal Revenue Code. This Plan shall be maintained to provide supplemental
retirement benefits for a select group of management and highly compensated
employees. Any Participant’s Account under the Plan is maintained for
recordkeeping purposes only and is not to be construed as funded for tax or
ERISA purposes.

18



--------------------------------------------------------------------------------



 



    If the Employer establishes a trust fund in connection with the Plan, the
assets of such trust fund shall be subject to the claims of the general
creditors of the Employer in the event that the Employer becomes insolvent.  
10.3   Non-Assignability       Except as may otherwise be required by law, no
distribution or payment under the Plan to any Participant or Beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same shall be void; nor shall any such distribution or payment be
in any way liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to such distribution or payment. If
any Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such distribution or payment, voluntarily or involuntarily, the Plan
Administrator, in its discretion, may cancel such distribution or payment or may
hold or cause to be held or applied such distribution or payment or any part
thereof to or for the benefit of such Participant or Beneficiary in such manner
as the Plan Administrator shall direct.   10.4   Not a Contract of Employment  
    This Plan shall not be deemed to constitute an employment contract between
the Employer and any Employee or other person whether or not in the employ of
the Employer, nor shall anything herein contained be deemed to give any Employee
or other person whether or not in the employ of the Employer any right to be
retained in the employ of the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time and to treat him without any
regard to the effect which such treatment might have upon him as a Participant
of the Plan.   10.5   Source of Plan Benefits       The Employer shall be the
sole source of benefit under this Plan, and each Employee, Participant,
Beneficiary, or any other person who shall claim the right to any payment or
benefit under this Plan shall be entitled to look only to the Employer for
payment of benefits.   10.6   Binding Agreement       This Plan shall be binding
on the parties hereto, their heirs, executors, administrators, and successors in
interest.   10.7   Invalidity of Certain Provisions       If any provision of
this Plan is held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereof and this Plan shall be construed and
enforced as if such provision had not been included.

19



--------------------------------------------------------------------------------



 



10.8   Incapacity       If the Plan Administrator determines that any person
entitled to payments under the Plan is a minor or incompetent by reason of
physical or mental disability, it may cause all payments thereafter becoming due
to such person to be made to any other person for his benefit, without
responsibility to follow application of amounts so paid. Payments made pursuant
to this provision shall completely discharge the Plan, the Company, any
Employer, and the Plan Administrator.   10.9   Masculine, Feminine, Singular and
Plural       The masculine shall include the feminine and the singular shall
include the plural and the plural the singular wherever the person or entity or
context shall plainly so require.   10.10   Taxes       It is the intent of the
Company that amounts deferred under the Plan shall not be subject to federal
income tax until distributed from the Plan. However, the Company does not
guarantee or warrant that Plan benefits will be excludable from a Participant’s
gross income for federal or state income tax purposes until distributed, and the
Participant (or Beneficiary) shall in all cases be liable for any taxes due on
benefits attributable to such Participant or Beneficiary.       The Plan
Administrator shall make appropriate arrangements to (a) withhold FICA/FUTA
taxes due on amounts accrued and vested under the Plan and (b) withhold federal
and state income taxes due on amounts distributed from the Plan. Further, the
Plan Administrator may make appropriate arrangements to withhold for any other
taxes required to be withheld by any government or governmental agency.   10.11
  Governing Law       The provisions of the Plan shall be construed,
administered and governed under applicable Federal law and, to the extent not
preempted by Federal law, the laws of the State of Florida.

IN WITNESS WHEREOF, the undersigned has caused the Plan to be executed on its
behalf this 17th day of December, 2008, to be effective as of December 31, 2008.

            THE ST. JOE COMPANY
      By   /s/ Rusty Bozman         Rusty Bozman         Vice President-Human
Resources and
Plan Administrator     

20